Whiteield, C. J.,
delivered the opinion of the court.
■We think the right result has been reached in this case. It is true that the testimony of Mrs. Wheeler to the effect that Mrs. Stratton and Miss Louise Williams agreed that if Miss Williams died first Mrs. Stratton should have the property, and if Mrs. Stratton died first Miss Williams should have the property, does not establish a gift inter vivos. Wilson v. Jourdan, 79 Miss. 133, 29 South. 823. It was in itself a futile effort to make a parol will. The alleged gift was not to take effect in prcesenti> and was not unconditional or irrevocable. But Miss Williams, by her will, bequeathed this parlor set of furniture (which it is a great misfortune was not consumed in the conflagration which destroyed Mrs. Stratton’s home) to her sister, Mrs. Irene Williams. Mrs. Stratton and Mrs. Irene Williams were the executors of Miss Louise Williams. Mrs. Stratton declined to act, and Mrs. Irene Williams acted during the two years intervening between the death of Miss Louise Williams and Mrs Stratton; the former dying in 1906 and the latter in 1908. The testimony conclusively shows that Mrs. Irene Williams visited her sister, Mrs. Stratton, constantly, saw this parlor set of furniture in Mrs. Stratton’s home, where it had been since 1863, every week, and never claimed it, and never said one single word to indicate any claim of ownership on her part of this furniture *472against Mrs. Stratton. It is further shown that Mrs. Irene Williams never returned any appraisement of this parlor set of furniture, and never inventoried it. It is further shown that Mrs. Stratton left a will in which she bequeathed this furniture, referring to it as “my parlor set of furniture.”
We think it is very probable — indeed, the only rational probability — that Mrs. Stratton and Mrs. Irene Williams both treated the long use of the furniture, and the conversation testified to by Mi’s. Wheeler, between Mrs. Stratton and Miss Louise Williams, as having constituted a valid gift from Miss Williams to Mrs. Stratton of this furniture, and, further, also, that Mrs. Irene Williams intended, by her conduct, herself to ratify that supposed gift by acquiescing'in it — in short, by giving it herself, inasmuch as she was the owner under the will of Louise Williams, and never, as stated, set up any claim, though constantly in the home of Mrs. Stratton, and necessarily seeing the furniture constantly. It seems incredible that there could have been any other understanding between Mrs. Stratton and Mrs. Irene Williams, who was clearly the owner of this property, after Miss Williams’ death, than that Mrs! Irene Williams intended, by her conduct, to confer the property on her sister, Mrs. Stratton. If a contrary verdict to this view should have been rendered, it would be extremely unsatisfactory and exceedingly difficult, if not impossible, to uphold.
We are of opinion, on the whole case, certainly a most disagreeable one, that justice has been done. Wherefore the judgment is affirmed.